DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

Applicant’s application filed on October 27, 2021 has been entered.  Claim 1-15 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation to maintain the state and deliver the requests”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 recites “wherein a publisher provides a subscriber with a subscription that supports requests of an amount up to a particular value; and
wherein the system is adapted to use request counters to maintain a state and deliver requests as they are issued by the subscriber owning the subscription” (claim 1, line 8-9), which includes two instances of requests.  It is not clear which “requests” are referring to.  The similar reasoning applies to claim 7 and 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (PG PUB US2011/0099232) in view of Bedi (PG PUB US2006/0047666).

Regarding claim 1, Gupta teaches “A system for use with a reactive computing environment, for providing a constant memory footprint concatenating reactive publisher, comprising:
a computer including one or more processors, that provides a reactive environment that supports the use of publishers, subscribers for use with microservices and software applications;” (FIG. 1 shows a publish/subscribe messaging network in accordance with various embodiments. A set of publisher applications 10, 20 run on respective data processing systems 30, 40. The publisher applications are able to publish messages that can be received by multiple subscriber applications 50, 60, 70 that run on respective data processing systems 80, 90, 100. The publishers 10, 20 send messages to a publish/subscribe message broker 110 that is typically running on another data processing system 120.  Each data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus [Gupta, para 0009, 0084]);
“wherein a publisher provides a subscriber with a subscription that supports requests of an amount up to a particular value;” (The attribute Force_Maximum_Retained_Publications_To_Store determines the maximum number of retained publications to store. After this value has been exceeded, the broker will then start over-writing new publications over the retained publications (e.g. oldest or unwanted publications).  Essentially, the publisher provides a maximum number of publications to the subscriber [Gupta, para 0030, 0039-0040]);
 “wherein the system is adapted to use request counters to maintain a state and deliver requests as they are issued by the subscriber owning the subscription.” (Subscribers can request retained publications in three different ways: a) A subscriber can request only a subset of retained publication on the same topic; b) a subscriber can request all retained publications published on the same topic; or c) a subscriber can request only the latest retained publication on that topic.  An attribute indicating the number of times a retained publication was accessed is incremented at step 412, 416 and 422.  In addition, scanning occurs for retained publications to be marked for deletion as unwanted publication [state] based on how many times the retained publication was accessed (Count_Retained_Publication_Accessed attribute) [Gupta, para 0030, 025-26, 028, 0071]).
However, Gupta does not teach “on-complete signals”.
Bedi teaches a computer including one or more processors, that provides a reactive environment that supports the use of publishers, subscribers, and on-complete signals for use with microservices and software applications;” (This multicast transmission system 100 comprises a publisher software application 110 for transmitting data messages via a central message broker software application 120 to a plurality of subscriber software applications 130, where the system 100 has the capability of including a plurality of publishers 110 all capable of transmitting to subscribers 130 via the message broker 120, and the publisher(s) 110, central message broker 120, and subscriber(s) 130 software applications all operate on different computers including processor and communicate with each other via the Internet.  Furthermore, each subscriber software applications 130 can terminate their subscription to data messages on a topic at any time by sending an unsubscription message [on-complete signal] for that topic to the message broker application 120 [Bedi, para 0026, 0027, 0076]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to comprise the claimed limitation to effectively conserve network and subscriber resources without needlessly spammed the same message many times [Bedi, para 0006].

Regarding claim 2, Gupta as modified by Bedi teaches “further comprising extending a request range, together with the use of the request counters, to maintain the state and deliver the requests as they are issued by the subscriber owning the subscription.” (The RP_Cleaner attribute determines the range of duration (up to MAX_Threshold_Clean) after which the RP-Cleaner thread should start scanning for retained publications to be marked for deletion.  Scanning occurs for retained publications to be marked for deletion as unwanted publication [state] based on how many times the retained publication was accessed (Count_Retained_Publication_Accessed attribute) [Gupta, fig. 4, para 0070-0071]).

Regarding claim 4, Gupta as modified by Bedi teaches “wherein the reactive environment enables a client software application to communicate reactively with services, as publishers and subscribers, within a microservices environment.” (The message broker 110 [client software application] comprises a subscription matching engine 150 and an associated subscription list, table, or database 160 associated with or in the broker's data processing system 120. In some embodiments, the message broker interfaces with a local messaging system (such as, for example, an IBM WebSphere MQ messaging product) that interoperates with the remote messaging clients 130, 140, 170, 180, 190 via network communications [Gupta, para 0011]).

Regarding claim 5, Gupta as modified by Bedi teaches “wherein the reactive environment is provided within a cloud computing environment that provides access to one or more cloud, database, or other systems or services.” (The message broker 110 may be one of a set of Web server or application server components.  Various aspects can be implemented in networks that include wirelessly-connected PDAs and automated sensor devices as well as networks that include complex and high performance computer systems [Gupta, para 0079]).

Claim 6 lists all the same elements of claim 1, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 1 apples equally as well as claim 6.

Claim 7 lists all the same elements of claim 2, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 2 apples equally as well as claim 7.

Claim 9 lists all the same elements of claim 4, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 4 apples equally as well as claim 9.

Claim 10 lists all the same elements of claim 5, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 5 apples equally as well as claim 10.

	Claim 11 lists all the same elements of claim 1 respectively, and a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps (Embodiments of the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium (e.g. semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk) providing program code for use by or in connection with a computer or any instruction execution system [Gupta, para 0082-0083]).  Therefore, the supporting rationale of the rejection to claim 1 apples equally as well as claim 11.

	Claim 12 lists all the same elements of claim 2, but a non-transitory computer readable storage medium rather than the system. Therefore, the supporting rationale of the rejection to claim 2 apples equally as well as claim 12.

Claim 14 lists all the same elements of claim 4, but a non-transitory computer readable storage medium rather than the system. Therefore, the supporting rationale of the rejection to claim 4 apples equally as well as claim 12.

Claim 15 lists all the same elements of claim 5, but a non-transitory computer readable storage medium rather than the system. Therefore, the supporting rationale of the rejection to claim 5 apples equally as well as claim 15.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (PG PUB US2011/0099232) in view of Bedi (PG PUB US2006/0047666) as applied to claim 1-2, 4-7, 9-12 and 14-15 above, and further in view of Moore (PG PUB US2019/0104015).

Regarding claim 3, Gupta as modified by Bedi teaches “wherein a value of a pending counter is used by the system to keep track of requests from a downstream subscriber.” (An attribute indicating the number of times a retained publication was accessed is incremented at step 412, 416 and 422 ) [Gupta, para 025-26, 028]).
However, Gupta as modified by Bedi does not teach “wherein a value of a request counter is used by the system to indicate a transition between publishers,”
Moore teaches “wherein a value of a request counter is used by the system to indicate a transition between publishers,” (The checking and updating of the various quotas, allotted excess values, quantities of connections, and target quantity of connections for the service sources 710 and 711 may be managed in the TCP load balancer 709.  The connection requests for the service source 710 and the service source 711 may be balanced by the TCP load balancer 709.  The quantities of connections implies transition between service source 710 and 711 [Moore, para 0095-0096]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta-Bedi to comprise the claimed limitation to effectively enhance user experience by accommodating increased request demands.

Claim 8 lists all the same elements of claim 3, but a method form rather than the system. Therefore, the supporting rationale of the rejection to claim 3 apples equally as well as claim 8.

Claim 13 lists all the same elements of claim 3, but a non-transitory computer readable storage medium rather than the system. Therefore, the supporting rationale of the rejection to claim 3 apples equally as well as claim 13.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441